              Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,
                                                  CIVIL NO. 20-1482
 Plaintiff,

 v.

 QUALITY TECHNICAL & BEAUTY                       FALSE CLAIMS ACT
 COLLEGE INC.;                                    31 U.S.C. § 3729 et seq.

 JESUS IVAN MELENDEZ

 Defendants.


                          COMPLAINT UNDER THE FALSE CLAIMS
                              ACT, 31 U.S.C. § 3729 ET SEQ.

        TO THE HONORABLE COURT:

        COMES NOW the United States of America, by and through the undersigned attorneys,

and very respectfully alleges and prays:

                                       INTRODUCTION

        1.     The United States files this action under the False Claims Act, 31 U.S.C. §§ 3729 et

seq., to recover damages and civil monetary penalties from the defendants’ false claims to the

United States Department of Education (“US ED”) made in violation of federal law and applicable

statutory provisions.

                                 JURISDICTION AND VENUE

        2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1345 and its

general equitable jurisdiction; as well as subject-matter jurisdiction pursuant to 28 U.S.C. § 1331,

since the civil action arises under the laws of the United States, in particular, 31 U.S.C. §§ 3729,
                                                  1
                  Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 2 of 9




    3730.

             3.   This Court has personal jurisdiction over Defendants, a corporation formed under

    Puerto Rico law that transacts business within the District of Puerto Rico by and through its

    Defendant President.

             4.   Venue is proper in this District under 28 U.S.C. § 1391 and 31 U.S.C. § 3732(a).

   Defendants’ corporate offices are located within the District of Puerto Rico.

                                                PARTIES

             5.   The plaintiff is the United States of America, on behalf of its United States

    Department of Education and the Unites States Department of Labor.


             6.   Defendant Quality Technical & Beauty College Inc, hereinafter referred to as

    “Quality”, was at all times relevant, a for-profit postsecondary school located in Bayamon, Puerto

    Rico, duly incorporated and authorized to transact business in the Commonwealth of Puerto Rico.

    Defendant Jesus Ivan Melendez is Quality’s owner and President.

             7.   Entity A is an educational institution located in Puerto Rico that offers an accelerated

on-site and distance learning program for HS completion. The program requires contact hours at Entity

A’s facilities.

             8.   The Puerto Rico Council of Education (“PRCE”) is the government entity that grants

licenses to operate educational institutions in Puerto Rico. The license granted to Entity A establishes

that students attending Entity A approved location in Puerto Rico must meet 810 hours of instruction in

order to be issued a HS diploma.




                                                     2
                    Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 3 of 9




            9.      The National Accrediting Commission of Career Arts and Sciences (“NACCAS”) is

an accrediting commission that accredits cosmetology schools and beauty schools in the United States.

                       APPLICABLE US ED REGULATIONS AND THE FCA

            10.     The Federal Pell Grant Program provides need-based grants to low-income

undergraduate and certain post baccalaureate students to promote access to postsecondary education.

Students may use their grants at any one of approximately 5,400 participating postsecondary institutions.

Grant amounts are dependent on: the student's expected family contribution (EFC) (see below); the cost

of attendance (as determined by the institution); the student's enrollment status (full-time or part-time);

and whether the student attends for a full academic year or less. A Federal Pell Grant, unlike a loan,

does not have to be repaid.

            11.      Federal Pell Grants are direct grants awarded through participating institutions to

students with financial need who have not received their first bachelor's degree or who are enrolled in

certain post baccalaureate programs that lead to teacher certification or licensure.         Participating

institutions either credit the Federal Pell Grant funds to the student's school account, pay the student

directly (usually by check) or combine these methods. Students must be paid at least once per term

(semester, trimester, or quarter); schools that do not use formally defined terms must pay the student at

least twice per academic year. As described below, current federal regulations establish the eligibility

criteria for students to receive assistance under Title IV of the Higher Education Act (“HEA”) (P.L. 89-

329):

           a. 34 CFR § 668.32 – Student eligibility – general.

                 A student is eligible to receive Title IV, HEA program assistance if the student either
                 meets all of the requirements in paragraphs (a) through (m) of this section or meets the
                 requirement in paragraph (n) of this section as follows:
                    (e)(1) Has a high school diploma or its recognized equivalent.
                                                      3
              Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 4 of 9




        20 U.S.C. §§ 1091g, 1091; 28 U.S.C. § 3201(e).



        12.    The FCA imposes liability for any person or entity who knowingly submits a false

claim to the government or causes another to submit a false claim to the government, or knowingly

makes a false record or statement to get a false claim paid by the government. The FCA also imposes

liability for those who conspire to violate the FCA.

        13.    The Office of Inspector General of the US ED and the United States Department of

Labor (“OIG”) are responsible for identifying fraud, waste, abuse, and criminal activity involving

the Department of Education and Labor funds, programs and operations.             The OIG conduct

independent audits and other reviews, and criminal as well as civil investigations.

                                   STATEMENT OF FACTS

        14.    In 2016, OIG received a complainant alleging that Quality offered prospective

students a high school (“HS”) diploma in 1-3 days from Entity A to make otherwise ineligible

students eligible to receive federal Pell Grant funds at Quality. The complainant provided audio

recordings of telephone conversations in which Quality admissions’ representatives guaranteed

students the successful completion of the modules to obtain a HS diploma. Apparently, the HS

modules were completed at the Quality facilities assisted by one of its professors.   Quality paid

Entity A $400 per student for the HS modules. Students needed to complete the post-secondary

degree at Quality in order to get the HS diploma. Quality offers courses in Cosmetology, Barbering

and Nail Technician. At the time of the complaint and subsequent OIG investigation, Quality had

approximately 120 students enrolled.




                                                  4
               Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 5 of 9




         15.   According to Quality’s school catalog at the time, all applicants were required to

submit or meet the following requirements before being considered for admission: 1) Complete the

application for admission; 2) Provide Birth Certificate or copy of the Passport; 3) Provide

Vaccination Certificate, if under 21 years of age; 4) School Credit Transcript or HS Diploma; and 5)

Two 2x2 Pictures. Quality had the right to refuse any applicant who did not meet all the admission

requirements. Per Quality’s policy, to be eligible for admission, a student was required to complete

his/her 12th grade of HS. Pursuant to 34 C.F.R. 668.32, a student is eligible to receive Title IV, HEA

program assistance if the student has a HS diploma or its recognized equivalent.

         16.   The US ED Central Processing System (“CPS”) and Common Origination and

Disbursement (“COD”) data for Quality (OPE ID 03068400) for award years 2013-2014, 2014-2015,

2015-2016 and 2016-2017 revealed the following:

               a.      Quality received federal Pell Grant funds amounting to $436,411, $622,642,

$563,330 and $445,106, respectively, for the aforementioned years.

               b.      Approximately 170 students named Entity A as their HS completion

institution on the Free Application for Federal Student Aid (“FAFSA”).

               c.      Quality received approximately $920,000 in federal Pell Grant for those 170

students.

         17.    In August 2016, NACCAS made an unannounced visit to Quality to conduct a review

with respect to the same above-mentioned allegations in order to determine whether or not the school

was noncompliant with NACCAS’ requirements. Although NACCAS’s findings confirmed some

of the allegations, the review process was closed because Quality stated that it would no longer refer

students to Entity A, and that it had begun releasing Entity A’s diplomas to all active students.


                                                  5
               Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 6 of 9




         18.    Subsequently, the U.S. Department of Labor DOL-OIG joined the investigation

based on new allegations that Entity A’s officials were falsifying student signatures to bill for

contracts funded with DOL funds.

         19.   OIG agents interviewed Quality officials and former Quality students that confirmed

the allegations that the HS diplomas offered by Entity A were obtained in a short period of time

ranging from three days to two weeks, and that Quality personnel, not Entity A, provided the HS test

reviews at the Quality location in Bayamon, PR.

         20.   The PRCE Director was also interviewed by the agents and stated that the license

awarded to Entity A did not allow the school to provide 100% distance education to award a HS

diploma. The license awarded to Entity A provided for the school to use the accelerated education

method that consisted of a combination of not less than 50% face-to-face instruction and distance

learning. The PRCE Director stated that neither Entity A nor any other educational institution

operating under the accelerated education method could award a HS diploma in only 1-2 weeks of

instruction, as the face-to-face portion of the instruction could have not been completed in such a

short period of time.

         21.   Jesus Ivan Melendez, owner and President of Quality, was aware of this scheme in

which many students attending Quality were awarded a HS diploma, even though in many cases the

students obtained the HS diploma after only two or three weeks of module instruction. Afterwards,

Quality received federal funds, as described above, for the students enrolled in its programs.

         22.    Former students as well as former or current employees of Quality and Entity A

corroborated the aforementioned allegations raised in the initial complaint provided to OIG in 2016.


                                                  6
               Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 7 of 9




Approximately thirty-nine (39) students obtained a HS diploma from Entity A within two weeks

prior to signing the Quality’s admission application form.

         23.      Quality and Entity A created a scheme to bypass the state and federal requirements in

place for the distant learning program in order to submit false claims to be paid monies from the

federal government under the Pell Grant program, in violation of the FCA.

         24.      The United States contends that it has certain civil claims against Defendants arising

from the undue submission of Pell Grant program reimbursement invoices to the US ED. The

reimbursement invoices that Quality submitted to the US ED included reimbursement for students

enrolled at Quality that obtained their HS diplomas fraudulently, and in violation of state and federal

regulations and other statutory provisions. The United States contends that Quality’s reimbursement

payment invoices or claims constitute illegal claims against the United States under the FCA. This

conduct is referred to below as the “Covered Conduct.”

                                        CLAIM FOR RELIEF

                              False Claims Act− 31 U.S.C. § 3729 (a) (1)

         25.      This is a claim for damages and civil monetary penalties under the FCA, 31 U.S.C.

§ 3729 (a) (1).

         26.      Paragraphs 1 through 24 of this Complaint are hereby re-alleged and incorporated

as though fully set forth herein.

         27.      As part of the scheme to defraud and described as the covered conduct, Quality

submitted and caused to be submitted thirty-nine (39) claims for reimbursement payments under the

Pell Grant program to the US ED for the students who fraudulently obtained a HS diploma from

Entity A, and enrolled subsequently with Quality.


                                                    7
               Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 8 of 9




         28.   Under the FCA, a “claim” includes requests for money presented to agents of the

United States or to a contractor, grantee or other recipient, if the money is to be used on the

government’s behalf or to advance a government interest, as long as the United States provided any

portion of the money requested.

         29.   Each of these false statements constitute unique claims for reimbursement of federal

monies under a federal educational grant program. As such, damages, as well as civil monetary

penalties, must be assigned as allowed by law in an amount ranging from $5,500.00 to $11,000.00

each.

                                     PRAYER FOR RELIEF

        WHEREFORE, the United Sates respectfully requests that judgment be entered in its

favor and against the Defendants as follows:

         A.    Treble damages in the amount of FIVE HUNDRED EIGHTEEN THOUSAND

SEVEN HUNDRED FORTY-EIGHT DOLLARS ($518,748.00), for the thirty-nine (39) false

claims submitted under the FCA.

         B.    Grant the United States interests from the date of judgment and such other and

further relief as this Court deems just and proper.




                                                  8
          Case 3:20-cv-01482 Document 1 Filed 09/17/20 Page 9 of 9




RESPECTFULLY SUBMITTED,

      In San Juan, Puerto Rico, this 17th day of September 2020.

                                   W. STEPHEN MULDROW
                                   United States Attorney

                                   /s Jorge L. Matos
                                   Jorge L. Matos
                                   Assistant U.S. Attorney
                                   Civil Division
                                   USDC No. G01307
                                   Torre Chardon, Room 1201
                                   350 Carlos Chardon Avenue
                                   San Juan, PR 00918
                                   Tel. (787) 282-1814
                                   Fax. (787) 766-6219
                                   E-mail: Jorge.L.Matos2@usdoj.gov




                                            9
Case 3:20-cv-01482 Document 1-1 Filed 09/17/20 Page 1 of 3
Case 3:20-cv-01482 Document 1-1 Filed 09/17/20 Page 2 of 3
Case 3:20-cv-01482 Document 1-1 Filed 09/17/20 Page 3 of 3
Case 3:20-cv-01482 Document 1-2 Filed 09/17/20 Page 1 of 2
Case 3:20-cv-01482 Document 1-2 Filed 09/17/20 Page 2 of 2
